Citation Nr: 1432219	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left hand injury.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a psychiatric disorder, to include depression.

9.  Entitlement to service connection for scar on top of head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1956 to September 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in New York, New York, which denied service connection for all of the issues on appeal.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of entitlement to service connection for stress, also claimed as nerves, to entitlement to service connection for a psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Records

The record reflects that the Veteran's service treatment records were destroyed in the 1973 National Personnel Record Center (NPRC) fire.  When a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has advanced that the disabilities for which he is seeking service connection on appeal were due to various accidents which occurred in service.  One accident took place while the Veteran was working on a detail truck.  He fell out of the vehicle and a piece of metal fell after him.  The metal hunk struck the Veteran on the left side of his head.  The second accident occurred in September 1956.  The Veteran was riding in a truck which hit a ditch.  He was thrown from the vehicle, which then proceeded to roll over the Veteran.  Subsequently, he was treated for the resulting injuries at the base hospitals in Fort Lee, Virginia, and Fort Knox, Kentucky.  In various statements made throughout the course of this appeal, the Veteran has conveyed that he believes evidence of one or both accidents, along with the related medical records, can be found in his personnel file (201 file).

The record reflects that VA attempted on multiple occasions to obtain the Veteran's service treatment records, morning reports, and/or SGOs, but was unable to do so because of the destruction of the records.  A formal finding on the unavailability of clinical records was issued in June 2010; however, it is unclear if the Veteran's 201 file was also destroyed in the fire.  Further, there is no indication that VA requested the 201 file during the course of this appeal.  The Veteran's brief specifically requested that the instant matter be remanded to obtain his 201 file.  As the Board has a heightened duty to assist in the instant matter, a remand is necessary to inquire as to the availability of this file.  Further, while on remand the AOJ should obtain the Veteran's most recent VA medical records, which includes the period on and after September 2010.  

VA Examinations

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

To date, the Veteran has not received any VA examinations related to the issues on appeal.  As noted above, due to the fact this is a missing records case, VA has a heightened duty both to assist and to provide reasons and bases for its findings and conclusions.  The Veteran has advanced that he sustained multiple injuries during an in-service motor vehicle accident.  VA medical records reflect that the Veteran has been treated for orthopedic disability symptoms in the hips, legs and back.  He has also been diagnosed with depression.  As to hearing loss and tinnitus, while the VA medical records do not contain notations concerning such disabilities, it is not clear from the available treatment records if the Veteran has ever requested and/or received an audiometric evaluation.  As to scarring, it is impossible to tell from the record whether the Veteran has a scar on his head which may be related to an in-service accident.  Considering the missing service treatment records and the Board's heightened duties, the Board finds that VA examinations are necessary to determine whether any identified disabilities are related to service; specifically, the claimed in-service accidents. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service personnel records, to include the 201 file.  If, after all due diligence, it is determined that any of the records are unavailable, due to fire or other reason, or further efforts to obtain them would be futile, the Veteran and his representative should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

2.  Associate with the record any identified VA clinical documentation pertaining to the treatment of the Veteran's hearing, back, hips, legs, hands, scars, and/or depression, not already of record, for the period on or after September 2010.

3.  Then schedule the Veteran for the relevant VA examinations in order to assist in determining the etiology of any identified orthopedic, hearing, scar, and/or psychological disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:
  
Orthopedic Disabilities:

A)  Whether the Veteran has any current orthopedic disabilities, including disabilities of the back, legs, left hip and left hand.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified orthopedic disability had its onset during active service?  Along with addressing any potential etiologies, the examiner should address the Veteran's contention that one or more of the identified disabilities were caused by the in-service accident in which he fell off of a truck and was struck in the head by a piece of metal, and/or the accident in which the Veteran was thrown from a truck which subsequently rolled over him.

Hearing Loss:
A)  Whether the Veteran has a current hearing loss disability for VA purposes.
B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service?  Along with addressing any potential etiologies, the examiner should address whether the hearing loss was caused by blunt force trauma to the head due to either of the Veteran's in-service accidents.
Tinnitus:
A)  Whether the Veteran has a current diagnosis of tinnitus.
B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus had its onset during active service?  Along with addressing any potential etiologies, the examiner should address whether the tinnitus was caused by blunt force trauma to the head due to either of the Veteran's in service accidents.
Psychiatric Disorder:
A)  Whether the Veteran has a current psychiatric disorder, to include depression.
B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder, including depression, had its onset during active service?  Along with addressing any potential etiologies, the examiner should address whether the psychiatric disorder was caused by either of the Veteran's claimed in-service motor vehicle related accidents.
Scars of the Head:
A)  Whether the Veteran has one or more scars present on his head.
B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified head scar had its onset during active service?  Along with addressing any potential etiologies, the examiner should address whether the head scar(s) was caused by either of the Veteran's claimed in-service motor vehicle related accidents.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



